Examiner' s Reasons for Allowance
The closest art of record is Vincent, Ishida, Routhier, and Carolus.
	Vincent teaches a chassis having an array of fans capable of being controlled in the manner recited, however, fails to teach the controls as currently claimed.  Ishida teaches a floor fan array, in which air volume is measured, and the fans controlled, however, fails to teach wherein the air sensation units are disposed on the fans for detecting the air state of the fans.  Routhier teaches the general concept of primary and secondary controllers, however, does not cure the deficiencies of Vincent and Ishida.  Carolus teaches a pressure transducer in a turbomachine, used to control the operation thereof, however, fails to provide wherein the speed of the fan is controlled based on the pressure measured. 
Thus, Vincent, Ishida, Routhier, and Carolus, alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763